Judgment, Supreme Court, New York County (William A. Wetzel, J., at suppression hearing and mistrial declaration; Richard D. Carruthers, J., at plea and sentencing), rendered March 11, 2009, convicting defendant of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
Defendant made valid written and oral waivers of his right to appeal (see People v Lopez, 6 NY3d 248 [2006]), which encompass his present claims (see People v Kemp, 94 NY2d 831 [1999]; People v Muniz, 91 NY2d 570 [1998]). As an alternative holding, we reject defendant’s suppression claim, and we find that his double jeopardy claim, which has been raised and rejected on the merits in a prior CPLR article 78 proceeding (Matter of Richardson v Wetzel, 47 AD3d 484 [2008], lv denied 10 NY3d 708 [2008]), is barred by the doctrine of res judicata (see People v Walker, 265 AD 2d 254, 254 [1999], lv denied 94 NY2d 908 [2000]). Concur — Andrias, J.P., Friedman, Renwick, DeGrasse and Abdus-Salaam, JJ.